Citation Nr: 0118637	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 14, 2000 
for an award of service connection for a collapsed arch of 
the left foot, status post old left foot sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  In March 1955, the RO denied an original claim of 
entitlement to service connection for a left foot disorder; 
in a letter July 1955, the RO notified the veteran of this 
decision and his appellate rights.

2.  The veteran did not appeal the RO's March 1955 decision, 
and that decision was final.

3.  In December 1988 and June 1995, the RO denied the 
veteran's claims to reopen for entitlement to service 
connection for a left foot disorder; in letters dated 
December 1988 and June 1995, the RO notified the veteran of 
these decisions and his appellate rights.

4.  The veteran did not appeal the RO's December 1988 or June 
1995 decision, and those decisions are final.

5.  On March 21, 2000, the RO received the veteran's claim to 
reopen the issue of entitlement to service connection for a 
left foot disorder along with a VA outpatient treatment 
record dated March 14, 2000.

6.  In an October 2000 decision, the RO granted service 
connection for a collapsed arch of the left foot, status post 
old left foot sprain, and assigned a 20 percent disability 
rating with an effective date of March 14, 2000, the date of 
a VA outpatient treatment record showing the left foot 
disability.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 
2000, for an award of service connection for a collapsed arch 
of the left foot, status post old left foot sprain, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 112 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See VCAA.

The Board has reviewed the veteran's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statement and supplemental statement of the case clarified 
what evidence would be required to establish an earlier 
effective date for the veteran's collapsed arch of the left 
foot, status post old left foot sprain (left foot disorder).  
The veteran responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised 
an argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A).  This obligation was 
satisfied by the VA examinations requested and accomplished 
in connection with this claim.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record.

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  A finally adjudicated claim 
is an application that has been allowed or disallowed by the 
RO, the action having become final by the expiration of one 
year after the date of notice of an award or disallowance.  A 
reopened claim is defined as any application for a benefit 
received after final disallowance of an earlier claim.  
38 C.F.R. § 3.160 (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris, may be considered an informal claim.  On receipt 
of an informal claim, if a formal claim is filed within one 
year from that date, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed, a 
report of VA examination, hospitalization, or outpatient 
treatment will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(b) (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  Except in a simultaneously contested claim, 
a claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the agency mails notice of determination to him.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(2000).  A decision of a duly constituted rating agency that 
is final shall not be subject to revision on the same factual 
basis.  38 C.F.R. §§ 3.104, 3.105 (2000).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  The 
effective date of service connection for disability 
compensation on a direct basis is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award based 
on new and material evidence, other than service department 
records, received after final disallowance, is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later. 38 C.F.R. § 3.3400(q). 

The veteran contends that the effective date for the grant of 
service connection for a collapsed arch of the left foot, 
status post old left foot sprain should be the day after his 
discharge from service in March 1955.  

The record reveals that the RO denied the veteran's claim for 
service connection by rating decision and notified him of 
this decision at his last known residence in a letter of July 
1955.  At that time, the RO also informed the veteran of his 
appellate rights.  The veteran failed to file a timely appeal 
with this rating decision and that decision is now final.  
38 C.F.R. § 20.302 (2000).

In December 1988, the RO denied to reopen the veteran's claim 
for service connection for a left foot disorder.  The veteran 
failed to file a timely appeal with this rating decision and 
that decision is now final.  38 C.F.R. § 20.302.

In June 1995, the RO received a claim from the veteran to 
reopen his claim for service connection for a left foot 
disorder.  Later that month, the RO notified the veteran that 
it had denied his claim because he had not submitted any new 
or material evidence with his claim.  The veteran failed to 
file a timely appeal with this rating decision and that 
decision is now final.  38 C.F.R. § 20.302.

On March 21, 2000, the RO received a claim from the veteran 
to reopen his claim for service connection for a left foot 
disorder along with a VA outpatient examination report dated 
March 14, 2000, in which the VA examiner provided a medical 
nexus, linking the veteran's current left foot disorder to an 
injury in service.  Likewise, according to a September 2000 
VA examination report, the VA examiner medically linked the 
veteran's current left foot disorder to an injury in service.  
In addition, the September 2000 VA examiner noted that the 
veteran had been experiencing balance problems associated 
with pain for several years.  In addition, the examiner 
observed mild arthritis in the veteran's left front joint of 
the left foot, which resulted in a flat foot and a mildly 
collapsed arch with abnormal pronation during gait, which 
also accentuated the left foot pain.   

The RO in October 2000 granted entitlement to service 
connection for the veteran's claim and assigned a 20 percent 
rating effective March 14, 2000.  The evidence regarding the 
veteran's left foot consisted of a VA treatment record dated 
March 14, 2000 and a September 2000 VA examination report.  
The RO based the March 14, 2000 effective date on this VA 
medical record.  In February 2001, the veteran filed a notice 
of disagreement with the effective date assigned by the RO, 
because he contended that he had experienced this disability 
since that time. 

With respect to the veteran's specific contention, however, 
the Board must find that an effective date back to March 
1955, the day after his discharge from service, must be 
denied because the veteran failed to appeal the original July 
1955 RO decision that denied service connection for a left 
foot disorder.  Therefore, that decision is final.  38 C.F.R. 
§§ 3.104, 3.105, 20.302. Accordingly, an effective date in 
March 1955, the day after discharge, for service connection 
for the veteran's left foot disorder is prohibited by law.  
38 C.F.R. § 3.400.

Likewise, although the veteran filed subsequent claims to 
reopen in September 1988 and June 1995, the RO notified him 
that it had denied his respective claims.  Therefore, the 
Board must find that an effective date back to September 1988 
or June 1995 must be denied because the veteran failed to 
appeal the RO's December 1988 and June 1995 decisions that 
denied reopening his claim for service connection for a left 
foot disorder.  Therefore, those decisions are final.  
38 C.F.R. §§ 3.104, 3.105, 20.302.  Accordingly, an effective 
date in 1988 or 1995 for service connection for the veteran's 
left foot disorder is prohibited by law.  38 C.F.R. § 3.400.

The law provides that an effective date will be the later of 
the date of claim or date entitlement arose.  As noted, on 
March 21, 2000, the RO received the veteran's claim to reopen 
for service connection for a left foot disorder along with a 
VA outpatient treatment record dated March 14, 2000. 

Hence, in light of the prior final RO decision in June 1995, 
the Board cannot find that entitlement to service connection 
for a left foot disorder prior to March 14, 2000 is 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As 
provided by 38 C.F.R. § 3.400(q), the proper effective date 
is the later of the date of receipt of the claim, received by 
the RO on March 21, 2000, or the date entitlement arose.  The 
RO assigned an effective date of March 14, 2000, the date of 
the examination showing the disability, instead of the date 
of the claim.  Accordingly, the Board finds that an effective 
date earlier than March 14, 2000 must be denied.

The Board has also considered whether the veteran may have 
filed a claim to reopen on July 27, 1998 for the grant of 
service connection for his left foot disorder.  On a VA Form 
21-4138 received by the RO on July 27, 1998, the veteran 
specifically claimed entitlement to service connection for 
disabilities unrelated to the one on appeal.  At the same 
time, he also requested copies of prior RO rating decisions 
in which the RO denied service connection for his left foot 
disorder.  The Board finds, however, that this is not a claim 
to reopen because it lacks specificity.  

Nevertheless, even if the Board were to consider that this 
was the veteran's claim to reopen for the purposes of 
determining the effective date for the issue on appeal, it 
would not change the outcome.  In other words, assuming the 
veteran filed a claim to reopen on July 27, 1998, no medical 
evidence supporting his claim was submitted to the RO until 
March 21, 2000.  Thus, given that the law provides that the 
effective date will be the later of the date of claim or date 
entitlement arose, in this case entitlement arose no earlier 
than March 14, 2000.

The Board has also considered that over the years the veteran 
has consistently maintained that his left foot caused him 
problems as a result of service.  The appellant as a lay 
person is free to offer an eyewitness account of his visible 
symptoms, but he is not competent to provide a medical 
diagnosis of the condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In this regard, the Board 
finds the veteran is competent to describe the problems he 
experienced with respect to his left foot during and after 
service.  The same is true for the lay statements provided by 
the veteran's daughter.  Nevertheless, as discussed above, 
the RO did not receive medical evidence that corroborated the 
veteran's claim until March 21, 2000.

Hence, in light of the prior final RO decision in June 1995, 
the Board cannot factually ascertain that entitlement to 
service connection for a left foot disorder prior to March 
14, 2000 is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q). Therefore, in this case, an effective date 
earlier than March 14, 2000 must be denied.


ORDER

An effective date earlier than March 14, 2000 for an award of 
service connection for a left foot disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

